Order filed June 25, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00276-CV



                 IN RE YU ZHOU AND HANG YU, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-43015

                                    ORDER

      On May 19, 2021, relators Yu Zhou and Hang Yu filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this Court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to vacate
two orders: (1) an order dated March 15, 2021, directing Rongyan Lu be deposed
remotely by Zoom while she is located in the People’s Republic of China; and
(2) an order dated March 15, 2021, denying relators’ second motion to show
authority. 1

        Relators bear the burden of demonstrating their entitlement to mandamus
relief. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (per curiam)
(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding). This burden includes providing this court with a record sufficient to
make that showing. See Walker, 827 S.W.2d at 837 (stating that it is relator’s
burden to provide a record sufficient to establish her entitlement to mandamus
relief); In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011,
orig. proceeding) (stating that “[t]hose seeking the extraordinary remedy of
mandamus must follow the applicable procedural rules. Chief among these is the
critical obligation to provide the reviewing court with a complete and adequate
record.”) (footnote omitted).

        Relators’ petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.7(a). To be a “certified or sworn copy,” in
accordance with Rule 52, the document must be certified by the trial court clerk or
attached to either a properly prepared affidavit or an unsworn declaration per Tex.
Civ. Prac. & Rem. Code Ann. § 132.001. Here, the record is not accompanied by
an affidavit that all documents are certified or sworn copies. See Tex. R. App. P.
52.7(a)(1). Only the complained of orders are certified.
        1
          In their prayer, relators seek to vacate an order dated April 14, 2021; however, this date appears
to be in error as the order denying relators’ second motion to show authority is in the record but dated
March 15, 2021.
                                                     2
      Additionally, in support of their mandamus, relators provided the court with
various documents; however, relators did not include every document that is
material to the relators’ claim that the trial court abused its discretion in denying
relators’ second motion to show authority. See Tex. R. App. P. 52.7(a). The
omitted documents include relators’ second motion to show authority as well as
any response filed by the real parties in interest and properly authenticated
transcripts, if any, from the court reporter.

      By this order, the court gives relators notice that the petition will be
dismissed unless an amended petition is filed within ten days of the date of this
order that addresses the record issues discussed in In re Kholaif, Nos. 14-20-
00731-CV & 14-20-00732-CV, 2020 WL 7013339 (Tex. App.—Houston [14th
Dist.] Nov. 25, 2020, order) and Texas Rule of Appellate Procedure 52.7(a). See
Tex. R. App. P. 42.3(c).


                                         PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                            3